Citation Nr: 1046218	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative 
arthritis of the lumbar spine, for the period from January 23, 
2007 to the present.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran had active service from February 1952 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, dated 
in February 2006.  Subsequently, in a July 2010 decision, the 
Board denied the Veteran's claim for a rating in excess of 20 
percent for his service-connected degenerative arthritis of the 
lumbar spine, for the period prior to January 23, 2007, and 
remanded a staged rating for the period since January 23, 2007, 
for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran declined to complete a VA spinal examination in 
September 2010 which would have provided evidence as to the 
current severity of his service-connected degenerative arthritis 
of the lumbar spine.

2.  From January 23, 2007, the Veteran's service-connected 
degenerative arthritis of the lumbar spine has not been 
manifested by forward flexion of the thoracolumbar spine of 30 
degrees or less, favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, unfavorable ankylosis of the entire spine, 
or intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks during the past 12 
months. 




(CONTINUED ON FOLLOWING PAGE)
CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine, for the period from 
January 23, 2007, to the present, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5010, 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in November 
2005, June 2008, April 2010, and August 2010.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim was 
reviewed in a supplemental statement of the case issued in 
September 2010.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

The Court recently in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the April 2010 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issue on appeal have been met.

The duty to assist also has been fulfilled as VA and private 
medical records relevant to this matter have been requested or 
obtained.  The Veteran was provided with a VA examination of the 
lumbar spine in November 2005, but failed to report for a 
scheduled September 2010 VA examination.  

The provisions of 38 C.F.R. § 3.655 address the consequences of a 
Veteran's failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) it is 
provided that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim shall 
be denied.

The Veteran was notified in an August 2010 letter from the RO/AMC 
that failure to report for an examination or reexamination, 
without good cause, meant that a claim shall be rated based on 
existing evidence or even denied.  While examples of good cause 
were listed in the correspondence, the Board has received no 
explanation from the Veteran or his representative for his 
failure to report for the scheduled September 2010 VA 
examination.  Therefore, the Board finds there has been 
substantial compliance with all pertinent VA laws and regulations 
and to move forward with this claim would not cause any prejudice 
to the Veteran.


Increased Rating Claim - Laws and Regulations

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is 
free to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

When there is a question as to which of two ratings to apply, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms, but not the clinical findings which are 
applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Factual Background and Analysis

The Veteran was granted service connection for status post 
fracture L-1 vertebra in a September 1975 rating decision and 
awarded a 20 percent disability rating, effective June 9, 1975.  
In August 2005, the Veteran filed a claim for special monthly 
pension.  In a June 2006 Notice of Disagreement, the Veteran 
contended that the current evaluation for service-connected 
lumbar spine disability should have been increased when his 
request for a special monthly pension was reviewed.  He contended 
that his lumbar disability had severely worsened and that he was 
constantly in horrible pain.  In its July 2010 decision, the 
Board denied a rating in excess of 20 percent for degenerative 
arthritis of the lumbar spine, for the period prior to January 
23, 2007, and remanded the issue of a rating in excess of 20 
percent for the period since January 23, 2007 for further 
development.  The Veteran's service-connected degenerative 
arthritis of the lumbar spine is currently rated under Diagnostic 
Code 5242 for degenerative arthritis of the spine.

For traumatic arthritis, Diagnostic Code 5010 directs that the 
evaluation of arthritis be conducted under Diagnostic Code 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When 
limitation of motion would be noncompensable under a limitation-
of-motion code, but there is at least some limitation of motion, 
a 10 percent rating may be assigned for each major joint so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Here, 
limitation of motion of the lumbar spine is compensable under the 
Rating Schedule and Diagnostic Codes 5003 and 5010 apply a 
maximum 20 percent rating, so neither is for application in this 
appeal.

The Board notes that the schedular criteria used to evaluate the 
Veteran's lumbar spine disability were amended effective 
September 23, 2002, and were again revised and amended effective 
September 26, 2003.  The current claim was submitted in August 
2005, following the 2003 amendments.  The Board will thus only 
evaluate the Veteran's lumbar spine disability under the criteria 
that became effective September 26, 2003.

Subsequent to the September 2003 amendments, the Veteran's 
degenerative arthritis of the spine under Diagnostic Code 5242 is 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  
The General Rating Formula provides for a 40 percent rating for 
forward flexion of the thoracolumbar spine of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is awarded for 
unfavorable ankylosis of the entire spine.

In this case, the Veteran underwent a VA aid and attendance 
examination in January 2007.  The examiner noted that the 
Veteran's thoracolumbar spine did not have limitation of motion 
or deformity.  The Board questioned the accuracy of this finding, 
in its July 2010 decision, and remanded the Veteran's claim for 
another VA examination because the 2007 examiner had failed to 
discuss the Veteran's history of limitation of motion of the 
thoracic spine and did not provide range of motion measurements.  

VA outpatient medical records dated from January 2007 to March 
2010 show no complaints of, or treatment for, the Veteran's 
service-connected lumbar spine disability.  A May 2007 and a 
December 2008 VA diabetes consultation noted that the lumbar area 
was tender to palpation in the paravertebral zone and that 
flexion was limited due to pain.  

The September 2008 VA aid and attendance examination noted that 
the thoracolumbar spine had painful range of motion and that the 
Veteran experienced a loss of balance upon flexion, but that the 
abnormality did not interfere with breathing.  No range of motion 
measurements were provided in the report of examination.  A 
diagnosis of severe degenerative changes of the lumbar spine was 
listed in the report.  

That same day the Veteran underwent a VA neurological examination 
that contained no specific findings related to the Veteran's 
lumbar spine disorder.  

A June 2009 private magnetic resonance imaging (MRI) scan of the 
lumbosacral spine showed minimal lumbar dextroscoliosis; an 
anterior wedge compression fracture deformity involving the L-1 
vertebral body; lumbar spondylosis; and moderate to severe 
degenerative disc disease from L3 through S1.  Associated private 
medical records did not show any range of motion findings.  

As noted above, when a Veteran fails to report for VA examination 
scheduled in connection with a claim for an increased rating, the 
provisions of 38 C.F.R. § 3.655 require that the claim be denied 
unless good cause is established as to why the claimant failed to 
appear.  In the case at hand, since the Veteran failed to report 
for the September 2010 examination and has not established good 
cause, the claim for a rating in excess of 20 percent, for the 
period from January 23, 2007, to the present, must be denied.  38 
C.F.R. § 3.655.  The Board has considered the evidence of record, 
but there is no objective medical evidence that a rating in 
excess of 20 percent may be granted for degenerative arthritis of 
the lumbar spine based on the evidence of record.  

Since January 23, 2007, although the record indicates some 
limitation of the Veteran's range of motion of the lumbar spine, 
his failure to report for a scheduled VA examination in 2010 has 
prevented a current range of motion measurement.  As none of the 
medical evidence of record shows forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable or 
unfavorable anklylosis of either the thoracolumbar spine or the 
entire spine, the Veteran is not entitled to a rating in excess 
of 20 percent, for the period since January 23, 2007, under the 
General Rating Formula.

The Veteran has consistently complained of pain during the 
appeal.  With regard to such complaints, the Court has held that 
VA must consider additional functional loss on use due to pain on 
motion or due to flare-ups of the disability.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  
Taking all of the evidence of record into consideration, 
especially the fact that the Veteran failed to appear for his 
scheduled September 2010 VA examination, the Board finds there is 
insufficient evidence that the Veteran's spinal disability is 
likely manifested by some functional limitation due to pain on 
motion.  Therefore, the currently assigned rating of 20 percent, 
but not more, is warranted for the time period from January 23, 
2007 to the present.  The Board notes that this 20 percent rating 
contemplates complaints of pain.  There is no showing of any 
other functional impairment which would warrant a higher rating 
for these complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a.

Additionally, under the General Rating Formula, Note 1 indicates 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately rated under an appropriate diagnostic code.  
In this case, an August 2009 VA medical assessment of the Veteran 
noted that he had no gross motor or sensory deficits.  In 
addition, as the Veteran failed to report for his scheduled 
September 2010 VA examination of the lumbar spine, the Veteran 
has not been found to have current neurological abnormalities 
associated with the lumbar spine.  The record thus does not 
indicate that the Veteran has neurological abnormalities for 
rating purposes under any of the various diagnostic code 
criteria.

In the alternative, a higher rating potentially could be assigned 
under the provisions of Diagnostic Code 5243 for intervertebral 
disc syndrome.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010).  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides for a 40 percent rating for a disability with 
incapacitating episodes having a total duration of at least four 
weeks during the past 12 months.  Note 1 provides that for 
purposes of evaluations, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

There is no evidence in the record that shows that the Veteran 
had incapacitating episodes prescribed by a physician or as part 
of a physician's treatment for his service-connected lumbar disc 
disease.  There is also no evidence that the Veteran was ever 
hospitalized for this disability during the period of time 
covered by this appeal.  Therefore, a higher rating under 
Diagnostic Code 5243 for intervertebral disc syndrome is not 
warranted in this case, and a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine must be denied for the 
period since January 23, 2007.

As noted above, the Veteran is competent to report his symptoms 
relating to his service-connected back disability.  The Board is 
aware of the Veteran's assertions as to pain.  The Board has 
considered the Veteran's assertions, and finds they are credible 
or persuasive regarding a possible worsening of his condition 
over time; however, his contentions as to pain do not support his 
claim for a higher rating for his service-connected lumbar spine 
disability in view of the lack of objective medical evidence, 
such as range of motion, required to be found on a contemporary 
examination to meet the diagnostic criteria for a rating in 
excess of 20 percent.  As explained above, earlier this year the 
Veteran failed to report without excuse to a scheduled VA 
examination of his lumbar spine disability and current range of 
motion measurements could not be obtained.  Therefore, he has 
failed to show that sufficient evidence exists to meet the 
diagnostic criteria supporting a rating in excess of 20 percent.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007), the Board has considered whether a 
staged rating is appropriate for the increased rating claim on 
appeal.  Indeed, the Board considered two different time periods 
during his appeal.  In its July 2010 decision, the Board denied a 
higher rating for the Veteran's lumbar spine disability for the 
period prior to January 23, 2007.  In the decision herein, 
principally because the Veteran failed to appear for a 
contemporary VA examination of the lumbar spine, the Board also 
has now denied a higher rating for his lumbar spine disability 
for the period since January 23, 2007.  In the present case, the 
Veteran's reported symptoms are not enough to satisfy the rigid 
schedular criteria for a lumbar spine disability; as such a 
staged rating is not warranted in this case. 

As the preponderance of the evidence is against this claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The claim for a rating in excess of 
20 percent for degenerative arthritis of the lumbar spine, for 
the period from January 23, 2007 to the present, is denied.

Finally, the Board also has considered whether the factors for 
extraschedular consideration are present under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular rating 
is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extraschedular rating is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id. 

In this case, there has been no showing that the Veteran's 
disability picture for his lumbar spine could not be contemplated 
adequately by the applicable schedular rating criteria discussed 
above.  The criteria provide for higher ratings under several 
possible diagnostic codes, but as has been explained thoroughly 
herein, in view of the Veteran's unexplained failure to report 
for his scheduled September 2010 VA examination of the lumbar 
spine, the currently assigned 20 percent disability rating 
adequately describes the severity of the Veteran's symptoms for 
this disability during the period since January 23, 2007.  Given 
that the applicable schedular rating criteria are adequate, the 
Board need not consider further the possibility of an 
extraschedular rating.  See Thun, 22 Vet. App. at 111.


ORDER

Entitlement to a rating in excess of 20 percent for degenerative 
arthritis of the lumbar spine, for the period from January 23, 
2007, to the present, is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


